ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
*616The term of court at which the instant conviction was had ended on the 20th day of November, 1948. No extension of the statutory time within which bills of exception might be filed was granted. Appellant was, under the provisions of Art. 760, C. C. P., required to file his bills of exception or secure an extension of the time for filing within thirty days from said date, neither of which was done.
On January 4, 1949, the trial court entered an order extending the time for filing, and appellant filed his bills of exception within the extended time.
Appellant contends that the bills of exception so filed are entitled to be considered. With this contention we cannot agree.
The trial court was without jurisdiction to extend the time of filing after the expiration of the time allowed by statute. Art. 760, note 44, Vernon’s C. C. P., and authorities there listed.
The bills of exception cannot be considered.
The motion for rehearing is overruled.
Opinion approved by the court.